As filed with the Securities and Exchange Commission on July12, 2011 No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WAFERGEN BIO-SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 7400 Paseo Padre Parkway Fremont, CA 94555 (510) 651-4450 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Alnoor Shivji, President 7400 Paseo Padre Parkway Fremont, CA 94555 (510) 651-4450 (Name, address, including zip code, and telephone number, including area code, of agent for service) With Copies to: John W. Campbell III, Esq. John M. Rafferty, Esq. Morrison & Foerster LLP 425 Market Street San Francisco, California 94105 (415) 268-7000 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933 check the following box.þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyþ CALCULATION OF REGISTRATION FEE Titleof Each Class of SecuritiestobeRegistered Amounttobe Registered ProposedMaximum OfferingPrice PerShare ProposedMaximum Aggregate OfferingPrice Amountof Registration Fee(3) Shares of common stock, par value $0.001 per share $ $ $ Total: $ $ Consists of 29,374,995 shares of common stock issuable upon the conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, 26,798,236 shares of common stock issuable upon the full conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000 and 56,173,248 shares of common stock issuable upon the exercise of warrants. Pursuant to Rule416 under the Securities Act of 1933, as amended, there is also being registered hereby such indeterminate number of additional shares of common stock of WaferGen Bio-systems, Inc. as may be issued or issuable because of stock splits, stock dividends, stock distributions, and similar transactions. Estimated solely for the purpose of calculating the registration fee pursuant to Rule457(c) under the Securities Act of 1933 and based on the average of the high and low bid prices of our common stock on July6, 2011, as reported by the OTC Bulletin Board. Paid at the time of original filing on July12, 2011. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities under this prospectus until the registration statement of which it is a part and filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JULY12, 2011 WAFERGEN BIO-SYSTEMS, INC. PROSPECTUS Up to 112,346,479 Shares of Common Stock This prospectus relates to the offering by the selling stockholders of WaferGen Bio-systems, Inc. of up to 112,346,479 shares of common stock, par value $0.001 per share. These shares include 29,374,995 shares of common stock issuable upon the conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, 26,798,236 shares of common stock issuable upon the full conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000 and 56,173,248 shares of common stock issuable upon the exercise of warrants issued to the selling stockholders in connection with a private placement offering completed in May2011 (the “May2011 Private Placement”). The SeriesA-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants were sold for an aggregate purchase price of $30,550,000. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, on the OTC Bulletin Board, in privately negotiated transactions or a combination of these methods, at market prices prevailing at the time of sale, at prices related to the prevailing market prices or at negotiated prices. We will not receive any proceeds from the sale of common stock by the selling stockholders. Our common stock is traded on the OTC Bulletin Board under the symbol “WGBS.OB.” On July6, 2011, the closing price of our common stock was $0.61 per share. Investing in our common stock involves a high degree of risk. Before making any investment in our common stock, you should read and carefully consider the risks described in this prospectus under “Risk Factors” beginning on page6 of this prospectus. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment thereto. We have not authorized anyone to provide you with different information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus is dated, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 19 SELLING STOCKHOLDERS 20 DETERMINATION OF OFFERING PRICE 25 PLAN OF DISTRIBUTION 25 USE OF PROCEEDS 27 MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED MATTERS 27 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 BUSINESS 45 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 54 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 60 EXECUTIVE COMPENSATION 63 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 68 DESCRIPTION OF SECURITIES 70 LEGAL MATTERS 73 EXPERTS 73 CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 73 WHERE YOU CAN FIND MORE INFORMATION 74 FINANCIAL STATEMENTS F-1 PROSPECTUS SUMMARY This summary does not contain all of the information that should be considered before investing in our common stock. Investors should read the entire prospectus carefully, including the more detailed information regarding our business, the risks of purchasing our common stock discussed in this prospectus under “Risk Factors” beginning on page 6 of this prospectus and our financial statements and the accompanying notes beginning on pageF-1 of this prospectus. As used in this prospectus, unless content requires otherwise, “WaferGen,” our “Company,” “we,” “us,” and “our” refer, prior to the Merger discussed below, to Wafergen, Inc. and after the Merger, to WaferGen Bio-systems, Inc. (or “WBSI”), together with its consolidated subsidiaries as a combined entity. On May31, 2007, Wafergen, Inc. was acquired by WBSI. In the transactions, Wafergen, Inc. merged with a subsidiary of WBSI and became a wholly owned subsidiary of WBSI (the “Merger”). Wafergen, Inc. was considered the “acquirer” for accounting purposes, and accordingly the historical financial statements of Wafergen, Inc. for periods prior to the Merger replaced those of WBSI. Our Company Since beginning operations in 2003, we have been engaged in the development, manufacture and marketing of laboratory analytical instruments for cell biology, and later started the development of analytical instrumentation for gene expression and genotyping research for the life sciences and pharmaceutical drug discovery industries. Our products are aimed at professionals who perform genetic analysis, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker (gene expression profiling) and genotyping research. Pharmaceutical and biotech companies spent approximately $65.3 billion in 2009 on research and development for new drug discovery, according to a combined analysis conducted by Burrill & Company. We believe that many of these efforts seek new therapeutic drugs, and that much of this spending will be directed at developments at the molecular level for understanding the expression of specific segments of DNA (or genes). Through our SmartChip Real-Time PCR System (“SmartChip System”) we are aiding professionals in re-defining performance standards with significant time and cost savings in the fields of personalized medicine and pharmacogenomics (the study of how genes affect the way individuals respond to drugs). We are primarily focused on developing a gene expression and genotyping product, the WaferGen SmartChip System. In August2010, we formally launched our first generation SmartChip 5K System, which is an innovative real-time polymerase chain reaction (“real-time PCR”) tool to enable scientists to study thousands of genes simultaneously based on gene specific pathways, potentially leading to discovery of clinically relevant disease signatures. We believe that the SmartChip System is ideal for the large and growing genomics markets, including for researchers seeking to confirm discoveries made with the growing use of next-generation sequencing. In addition to commercializing our SmartChip System, we also offer a service for gene-expression profiling using the SmartChip System in-house. Gene expression is fundamental in understanding many disease processes and hence, drug efficacy. For example, in the field of oncology (cancer treatment), greater understanding of gene expression by certain types of cancerous cells has led to the discovery of specific disease biomarkers that allow clinicians more accurate diagnosis, prognosis and treatment options for their patients. Examples of drugs developed by others specifically targeting biomarkers include Herceptin, used in the treatment of breast cancer, and Gleevac, used in the treatment of chronic myelogenous leukemia. Researchers are targeting at the molecular level and are focusing attention and research budgets on research tools that help them to develop therapies for other highly prevalent disease states, including heart and lung disease, arthritis, and diabetes. We believe that an era is dawning of personalized treatment based on genetic analysis that will initially provide options for patients with certain malignancies and will expand to other diseases. The SmartChip System’s high density, rapid cycling configuration is expected to provide throughput levels that are expected to deliver clinical 1 Table of Contents research solutions at a fraction of the time and cost currently possible with existing competing systems. The SmartChip System also will be used for genotyping. We employ a business model that primarily generates revenue from both the sale of instruments (i.e. the SmartChip System) and a recurring revenue stream from the sale of consumables (i.e. the SmartChip Panel), similar to the “razor and razor blade” business model. In addition, we also generate revenue by offering our service for biomarker profiling of thousands of genes using the SmartChip System in-house to customers that do not wish to make significant capital investments. We intend to pursue an intellectual property portfolio, including filing a number of U.S. and international patent applications and in-licensing certain patents covering products, methodologies, integration and applications. In our in-licensing arrangements, we have obtained intellectual property rights from third parties related to the development and marketing of the products, integration or applications covered by such licensed intellectual property. We presently have two patents issued in the U.S. with respect to our SmartChip products and technologies, and a number of pending patent applications worldwide that relate to our SmartChip System. In addition to our patents, we rely on trade secrets, know-how, and copyright and trademark protection. Our success may depend on our ability to protect our intellectual property rights. Our revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects its customers perform, changes in overall spending levels in the life science industry and other unpredictable factors that may affect customer ordering patterns. Any significant delays in the commercial launch or any lack or delay of commercial acceptance of new products, unfavorable sales trends in existing product lines, or impacts from the other factors mentioned above, could adversely affect our revenue growth or cause a sequential decline in quarterly revenue. Since inception, we have incurred substantial operating losses. As of December31, 2010, our accumulated deficit was $43,265,399 and the total stockholders’ deficit was $4,055,272. Losses have principally occurred as a result of the substantial resources required for the research, development, and manufacturing scale-up effort required to commercialize our products and services. We expect to continue to incur substantial costs for research, development, and manufacturing scale-up activities over the next several years. We will also need to increase our selling, general and administrative costs as we build up our sales and marketing infrastructure to expand and support the sale of systems, other products, and services. Our audited consolidated financial statements for the fiscal year ended December31, 2010 were prepared on a going concern basis in accordance with United States generally accepted accounting principles. The going concern basis of presentation assumes that we will continue in operation for the foreseeable future and will be able to realize our assets and discharge our liabilities and commitments in the normal course of business. However, the report of our independent registered public accounting firm on our audited consolidated financial statements for the fiscal year ended December31, 2010, has indicated that we have incurred significant losses from operations and our dependence on equity and debt financing raise substantial doubt about our ability to continue as a going concern. Our accumulated deficit at December31, 2010 was $43.27 million. At March31, 2011, our accumulated deficit had risen to $47.13 million, and disclosures related to going concern continue to be recorded in our unaudited condensed consolidated financial statements. For more information regarding our business, see “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” included elsewhere in this prospectus. 2 Table of Contents Summary Risk Factors We are subject to a number of risks, including risks that may prevent us from achieving our business objectives or may adversely affect our business, financial condition, results of operations, cash flows and prospects.You should carefully consider these risks, including the risks discussed in the section entitled “Risk Factors,” before investing in our common stock.Risks relating to our business include, among others: • we will need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests; • we have a history of losses that may continue in the future and we may not be able to continue as a going concern; • we have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies; • our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, and our success and our operating results will substantially depend on these customers; • we expect that our results of operations will fluctuate, which could cause our stock price to decline; • if we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals; and • we expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell, which would limit our ability to compete and achieve and maintain profitability, and if we cannot continuously develop and commercialize new products, our revenue may not grow as intended. Corporate Information Wafergen, Inc. was incorporated in Delaware on October22, 2002. WaferGen Bio-systems, Inc. was incorporated under the laws of the State of Nevada on August4, 2005 under the name Scuttlebutt Yachts, Inc., subsequently renamed La Burbuja Cafe, Inc. on June20, 2006 and WaferGen Bio-systems, Inc. on January31, 2007 in anticipation of the Merger with Wafergen, Inc. We also have a subsidiary in Kulim Hi-Tech Park, Malaysia. Our principal executive offices are located at 7400 Paseo Padre Parkway, Fremont, California 94555. The telephone number at our principal executive offices is (510)651-4450. Our website address is www.wafergen.com. Information contained on our website is not deemed part of this prospectus, other than our Code of Business Conduct and Ethics, which is incorporated by reference. 3 Table of Contents The Offering This prospectus relates to the resale from time to time by the selling stockholders identified in this prospectus of up to 112,346,479 shares of our common stock issuable upon the full conversion or exercise of Series A-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants to purchase our common stock were purchased by the selling stockholders in a private placement made exclusively to accredited investors completed in May2011. No shares are being offered for sale by us. Common stock offered by the selling stockholders Common stock to be outstanding after the offering Use of Proceeds We will not receive any proceeds from the sale of common stock offered by the selling stockholders under this prospectus. Risk Factors See the section titled “Risk Factors” and the other information included in this prospectus for a discussion of the factors you should consider carefully before deciding to invest in our common stock. OTC Bulletin Board Symbol “WGBS.OB” The number of shares of common stock offered by the selling stockholders consists of: • 29,374,995 shares of common stock issuable upon conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock; • 26,798,236 shares of common stock issuable upon full conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000; and • 56,173,248shares of common stock offered by the selling stockholders issuable upon exercise of warrants. The number of shares of our common stock to be outstanding after this offering is based on41,501,696 shares outstanding as ofJune22, 2011, assumes the issuance of 112,346,479 shares of our common stock upon the full conversion or exercise of 2,937,499.97 shares of Series A-1 Convertible Preferred Stock, $15,275,000 of Convertible Promissory Notes and warrants to purchase 56,173,248 shares of common stock held by the selling stockholders and excludes: • 4,698,785 shares of common stock issuable upon the exercise of outstanding options with exercise prices ranging from $0.0002 to $2.39 and a weighted average exercise price of $1.50 per share; • 75,000 shares of common stock issuable upon the vesting of outstanding restricted stock units; • 15,839,021shares of common stock issuable upon the exercise of outstanding warrants with exercise prices ranging from $0.78 to $3.00 and a weighted average exercise price of $1.236 per share. • 3,233,734 shares of common stock issuable upon the conversion of 3,233,734 outstanding convertible preference shares issued by our Malaysian subsidiary; • 1,077,911 shares of common stock issuable upon the conversion of 1,077,911 convertible preference shares issuable by our Malaysian subsidiary upon exercise by certain investors of an option to purchase such convertible preference shares at a price of $2.3193 per share; and • 1,984,033 shares of common stock reserved for future issuance under our 2008 Stock Incentive Plan. 4 Table of Contents Background Pursuant to the terms of securities purchase agreements which we entered into with certain of the selling stockholders, we raised approximately $30.55 million in gross proceeds in exchange for the issuance of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock, each convertible into ten shares of our common stock, $15,275,000 in Convertible Promissory Notes convertible at $0.57 per share of our common stock and warrants to purchase 56,173,248 shares of our common stock. The preferred stock, convertible debt and related warrants were sold in a closing that occurred on May27, 2011. Oppenheimer, Inc. (“Oppenheimer”) acted as our principal selling agent in connection with the offering. In accordance with the terms of our selling agent agreement with Oppenheimer, we paid Oppenheimer and its designees cash commissions totaling approximately $2,120,125. The warrants issued to the selling stockholders have a term of five-years and include a provision for excess shares in the event of a change in ownership and contain standard anti-dilution clauses in the event of recapitalization, stock splits or combinations, merger or reorganization, dividends or distributions and similar equity adjustments, but do not contain anti-dilution provisions that would prevent them from being considered indexed to our own stock, so they will be accounted for within Stockholders’ Equity. The warrants are immediately exercisable. The issuances of securities described above are exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section4(2) thereof. Plan of Distribution This offering is not being underwritten. The selling stockholders will sell their shares of our common stock at prevailing market prices or privately negotiated prices. The selling stockholders themselves directly, or through their agents, or through their brokers or dealers, may sell their shares from time to time, in (i) privately negotiated transactions, (ii) in one or more transactions, including block transactions in accordance with the applicable rules of the OTC Bulletin Board or (iii) otherwise in accordance with the section of this prospectus entitled “Plan of Distribution.” To the extent required, the specific shares to be sold, the names of the selling stockholders, the respective purchase prices and public offering prices, the names of any agent, broker or dealer and any applicable commission or discounts with respect to a particular offer will be described in an accompanying prospectus. In addition, any securities covered by this prospectus which qualify for sale pursuant to Rule144 may be sold under Rule144 rather than pursuant to this prospectus. For additional information on the methods of sale, you should refer to the section of this prospectus entitled “Plan of Distribution,” beginning on page 25. 5 Table of Contents RISK FACTORS The following risk factors should be considered carefully in addition to the other information contained in this prospectus. This prospectus contains forward-looking statements. Forward-looking statements relate to future events or our future financial performance. We generally identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these terms or other similar words. These statements are only predictions. The outcome of the events described in these forward-looking statements is subject to known and unknown risks, uncertainties and other factors that may cause our customers’ or our industry’s actual results, levels of activity, performance or achievements expressed or implied by these forward-looking statements, to differ. “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” as well as other sections in this prospectus, discuss some of the factors that could contribute to these differences. The forward-looking statements made in this prospectus relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. This prospectus also contains market data related to our business and industry. These market data include projections that are based on a number of assumptions. If these assumptions turn out to be incorrect, actual results may differ from the projections based on these assumptions. As a result, our markets may not grow at the rates projected by these data, or at all. The failure of these markets to grow at these projected rates may have a material adverse effect on our business, results of operations, financial condition and the market price of our common stock. Risks Related to Our Company and Our Business We will need to raise additional capital to meet our business requirements in the future and such capital raising may be costly or difficult to obtain and could dilute current stockholders’ ownership interests. We will need to raise additional capital in the future, which may not be available on reasonable terms or at all. We raised approximately $9.9 million in net proceeds in our June2007 private placement, approximately $3.5 million in net proceeds in our May2008 private placement, approximately $5.5 million in net proceeds in our private placement completed in June and August2009, approximately $4.5 million in net proceeds in our private placement that completed in December2009 and January2010, approximately $6.8 million in net proceeds in our registered offering that completed in July2010 and approximately $28.1 million in net proceeds in our registered offering that completed in May2011. We have also raised approximately $1.8 million net of origination fees from a term loan in December2010 (repaid in May2011) and approximately $8.8 million in net proceeds from the issuance of redeemable convertible preference shares in our Malaysian subsidiary. We expect that such proceeds, together with our income, will fund our operations until 2013. We will need to raise additional funds through public or private debt or equity financings to meet various business objectives including, but not limited to: • pursuing growth opportunities, including more rapid expansion; • acquiring complementary businesses; • making capital improvements to improve our infrastructure; • hiring qualified management and key employees; • developing new services, programming or products; • responding to competitive pressures; 6 Table of Contents • complying with regulatory requirements such as licensing and registration; and • maintaining compliance with applicable laws. Any additional capital raised through the sale of equity or equity backed securities may dilute current stockholders’ ownership percentages and could also result in a decrease in the market value of our equity securities. The terms of any securities issued by us in future capital transactions may be more favorable to new investors, and may include preferences, superior voting rights and the issuance of warrants or other derivative securities, which may have a further dilutive effect on the holders of any of our securities then outstanding. Furthermore, any additional debt or equity financing that we may need may not be available on terms favorable to us, or at all. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” below. Further, we may not be able to continue operating if we do not generate sufficient revenues from operations needed to stay in business. In addition, we may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we issue, such as Convertible Promissory Notes and warrants, which may adversely impact our financial condition. We may not be able to continue as a going concern. Our consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have a history of operating losses that are likely to continue in the future. We have included an explanatory paragraph in Note1 of our consolidated financial statements for the year ended December31, 2010, to the effect that our significant losses from operations and our dependence on equity and debt financing raise substantial doubt about our ability to continue as a going concern. Our accumulated deficit at December31, 2010 was $43.3 million. By March31, 2011, this had risen to $47.1 million. Our consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. Our operations must begin to provide sufficient revenues to improve our working capital position. If we are unable to become profitable and cannot generate cash flow from our operating activities sufficient to satisfy our current obligations and meet our capital investment objectives, we may be required to raise additional capital or debt to fund our operations, curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive any distribution on their shares. We may not be able to raise necessary equity or debt financing on acceptable terms or at all. We have a limited history of commercial sales of systems and consumable products, and our success depends on our ability to develop commercially successful products and on market acceptance of our new and relatively unproven technologies. We may not possess all of the resources, capability and intellectual property rights necessary to develop and commercialize all of the products or services that may result from our technologies. Our long-term viability growth and profitability will depend upon successful testing, approval and commercialization of the SmartChip System incorporating our technology resulting from our research and development activities. Adverse or inconclusive results in the development and testing of our SmartChip System could significantly delay or ultimately preclude commercialization of our technology. Accordingly, there is only a limited basis upon which to evaluate our business 7 Table of Contents and prospects. An investor in our Company should consider the challenges, expenses, and difficulties we will face as a development stage company seeking to develop and manufacture a new product in a relatively new market. We must conduct a substantial amount of additional research and development before some of our products will be ready for sale. We currently have fewer resources available for research and development activities than many of our competitors. We may not be able to develop or launch new products in a timely manner, or at all, or they may not meet customer requirements or be of sufficient quality or at a price that enables us to compete effectively in the marketplace. Challenges frequently encountered in connection with the development or early commercialization of products and services using new and relatively unproven technologies might limit our ability to develop and successfully commercialize these products and services. In addition, we may need to enter into agreements to obtain the intellectual property rights necessary to commercialize some of our products or services, which may not be available on favorable terms, or at all. We have a history of operating losses which may continue, in which case we may not be able to reach profitability. We have a history of losses and may continue to incur operating and net losses for the foreseeable future. We incurred a net loss of $12.09 million for the year ended December31, 2010, and $3.80 million in the three months ended March31, 2011. As of December31, 2010, our accumulated deficit was $43.3 million. By March31, 2011, this had risen to $47.1 million. We have not achieved operating profitability on a quarterly or annual basis. We may not be able to reach a level of revenue to achieve profitability. To date, our revenues have been insufficient to achieve our business plan. Our revenues were $2.17 million for the year ended December31, 2010, and $0.35 million for the three months ended March31, 2011. If our revenues grow slower than anticipated, or if operating expenses exceed expectations, then we may not be able to achieve profitability in the near future or at all, which may depress our stock price. We have a limited operating history for investors to evaluate our business. We have had limited operations in the genetic analysis segment of the life science industry. Since we are a company with a limited operating history developing products focused on the analysis of genetic function and variation, it is difficult for potential investors to evaluate our business. Our future operations and growth will likely depend on our ability to fully develop and market our SmartChip products and services. Our proposed operations are subject to all of the risks inherent in light of the expenses, difficulties, complications and delays frequently encountered in connection with the formation of any new business, as well as those risks that are specific to the life science industry. In evaluating us, investors should consider the delays, expenses, problems and uncertainties frequently encountered by companies developing markets for new products, services and technologies. We may never overcome these obstacles and become profitable. Difficult conditions in the global capital markets may significantly affect our ability to raise additional capital. The ongoing worldwide financial and credit crisis may continue indefinitely. Because of severely reduced market liquidity, we may not be able to raise additional capital when we need it. Because the future of our business will depend on the completion of one or more investment transactions for which, most likely, we will need additional capital, we may not be able to complete such transactions or acquire revenue producing assets. As a result, we may not be able to generate income and, to conserve capital, we may be forced to curtail our current business activities or cease operations entirely. Currency risk related to obligations and expenses denominated in Malaysian Ringgit could negatively impact our operating results and financial condition. All of the redeemable convertible preference shares (“RCPS”) issued by our Malaysian subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”), were issued in consideration for Malaysian Ringgit, and significant amounts of our subsidiary’s expenses are paid for in this currency. At March31, 2011, we had approximately $3.9 million in assets in Malaysia. Fluctuations in the exchange rate could negatively impact our business operating 8 Table of Contents results and financial condition by resulting in exchange losses or increased expenses, and could increase the likelihood that the investors in the Malaysia subsidiary may elect to convert their RCPS into shares of common stock of WBSI at the conversion price of US$2.25 per share. Translation adjustments in any particular reporting period could significantly affect, positively or negatively, our reported operating results. Because our business depends on research and development spending levels for pharmaceutical and biotechnology companies and academic and governmental research institutions, our success and our operating results will substantially depend on these customers. We expect that our revenues in the foreseeable future will be derived primarily from products and services provided to a relatively small number of pharmaceutical and biotechnology companies and academic, governmental and other research institutions. Our success will depend upon their demand for and use of our products and services. Our operating results may fluctuate substantially due to reductions and delays in research and development expenditures by these customers. For example, reductions in capital or operating expenditures by these customers may result in lower than expected instrumentation sales and similarly, reductions in operating expenditures by these customers could result in lower than expected sales by us. We expect that our results of operations will fluctuate, which could cause our stock price to decline. Our revenue is subject to fluctuations due to the timing of sales of high-value products and services projects, the impact of seasonal spending patterns, the timing and size of research projects our customers perform, changes in overall spending levels in the life sciences industry, the timing and amount of government grant funding programs and other unpredictable factors that may affect customer ordering patterns. Given the difficulty in predicting the timing and magnitude of sales for our products and services, we may experience quarter-to-quarter fluctuations in revenue and/or a sequential decline in quarterly revenue. In addition, because of our continued research, marketing and hiring in connection with our SmartChip product, we expect operating expenses to continue to increase significantly. Accordingly, if revenue does not grow as anticipated, we may not be able to achieve and maintain profitability. Any significant delays in the commercial launch of our products, unfavorable sales trends in our existing product lines, or impacts from the other factors mentioned above could adversely affect our revenue growth or cause a sequential decline in quarterly revenues. Due to the possibility of fluctuations in our revenue and expenses, we believe that quarterly comparisons of our operating results are not a good indication of our future performance. If our operating results fluctuate or do not meet the expectations of stock market analysts and investors, our stock price probably would decline. We may encounter difficulties in managing our expected growth, which could increase our losses. We expect to experience rapid and substantial growth in order to achieve our operating plans, which will place a strain on our human and capital resources. If we are unable to manage this growth effectively, our losses could increase. Our ability to manage our operations and growth effectively requires us to continue to expend funds to enhance our operational, financial and management controls, reporting systems and procedures and to attract and retain sufficient numbers of talented employees. If we are unable to scale up and implement improvements to our manufacturing process and control systems in an efficient or timely manner, or if we encounter deficiencies in existing systems and controls, then we will not be able to make available the products required to successfully commercialize our technology. Failure to attract and retain sufficient numbers of talented employees will further strain our human resources and could impede our growth. Our financial condition could be adversely affected in the event of uninsured or inadequately insured loss or damage. We may not be able to obtain insurance policies on terms affordable to us that would adequately insure our business and property against damage, loss or claims by third parties. To the extent our business or property suffers any 9 Table of Contents damages, losses or claims by third parties, which are not covered or adequately covered by insurance, the financial condition of our Company may be materially adversely affected. If we lose our key personnel or are unable to attract and retain additional qualified personnel, we may be unable to achieve our goals. We are highly dependent on our management and scientific personnel, including our chief executive officer, chief operating officer, chief scientific officer and chief financial officer. The loss of any of their services could adversely impact our ability to achieve our business objectives. We will need to hire additional qualified personnel with expertise in molecular biology, chemistry, biological information processing, sales, marketing and technical support. We compete for qualified management and scientific personnel with other life science companies, universities and research institutions, particularly those focusing on genomics. Competition for these individuals, particularly in the San Francisco Bay area, is intense, and the turnover rate can be high. Failure to attract and retain management and scientific personnel would prevent us from pursuing collaborations or developing our products or technologies. Our planned activities will require additional expertise in specific industries and areas applicable to the products developed through our technologies, including the life sciences and healthcare industries. Thus, we will need to add new personnel, including management, and develop the expertise of existing management. The failure to do so could impair the growth of our business. Corporate governance rules, including those contained in and issued under the Sarbanes-Oxley Act of 2002, may make it difficult for us to retain or attract qualified officers and directors, which could adversely affect the management of our business and our ability to obtain or retain listing of our common stock. We may be unable to attract and retain those qualified officers, directors and members of board committees required to provide for our effective management because of the changes in the rules and regulations that govern publicly held companies, including, but not limited to, certifications by principal executive officers. The enactment of Sarbanes-Oxley has resulted in the issuance of a series of rules and regulations and the strengthening of existing rules and regulations by the SEC, as well as the adoption of more stringent rules by the stock exchanges. The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting roles as directors and executive officers. Further, some of these recent changes heighten the requirements for board or committee membership, particularly with respect to an individual’s independence and level of experience in finance and accounting matters. We may have difficulty attracting and retaining directors with the requisite qualifications. If we are unable to attract and retain qualified officers and directors, the management of our business and our ability to obtain or retain the listing of our common stock on any stock exchange (assuming we elect to seek and are successful in obtaining such listing) could be adversely affected. We are a holding company that depends on cash flow from our wholly owned subsidiary to meet our obligations. After the Merger, we became a holding company with no material assets other than the stock of our wholly owned subsidiary. Accordingly, all our operations are conducted by Wafergen, Inc., our wholly owned subsidiary. We currently expect that the earnings and cash flow of our subsidiary will primarily be retained and used by it in its operations, including servicing any debt obligations it may have now or in the future. All of our former liabilities survived the Merger and there may be undisclosed liabilities that could have a negative impact on our financial condition. Pursuant to the Merger, we acquired the business of Wafergen, Inc. as our sole line of business, and accordingly are not pursuing our prior business. Although due diligence activities were performed on us and Wafergen, Inc. prior to the Merger, the due diligence process may not have revealed all liabilities (actual or contingent) of us or Wafergen, Inc. that existed or which may arise in the future relating to our activities before the consummation of the Merger. 10 Table of Contents Notwithstanding that all of our then-known liabilities were transferred to La Burbuja Leaseco pursuant to the split-off in connection with the Merger, it is possible that claims for liabilities may still be made against us, which we will be required to defend or otherwise resolve. The provisions and terms of the merger agreement and split-off may not be sufficient to protect us from claims and liabilities and any breaches of related representations and warranties. Although escrow provisions and limited post-closing adjustments in the merger agreement are available to the stockholders of Wafergen, Inc. and our pre-Merger stockholders, there is no comparable protection offered to our other stockholders. Any liabilities remaining from our pre-Merger company or Wafergen, Inc. could harm our financial condition. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or detect fraud. Consequently, investors could lose confidence in our financial reporting and this may decrease the trading price of our stock. We must maintain effective disclosure and internal controls to provide reliable financial reports. We have been assessing our controls to identify areas that need improvement. Based on our evaluation as of March31, 2011, we concluded that there was a material weakness in our internal controls and procedures as of March31, 2011. We are in the process of implementing improvements to our controls, but have not yet completed implementing these changes. Failure to implement these changes to our controls or any others that we identify as necessary to maintain an effective system of such controls could harm our operating results and cause investors to lose confidence in our reported financial information. Any such loss of confidence would have a negative effect on the trading price of our stock. Because we are not yet required to comply with rules requiring the adoption of certain corporate governance measures, our stockholders have limited protections against interested director transactions, conflicts of interest and similar matters. Sarbanes-Oxley, as well as rule changes proposed and enacted by the SEC, the New York and American Stock Exchanges and The NASDAQ Stock Market, as a result of Sarbanes-Oxley, require the implementation of various measures relating to corporate governance. These measures are designed to enhance the integrity of corporate management and the securities markets and apply to securities which are listed on those exchanges. Because we are not presently required to comply with many of the corporate governance provisions, we have not yet adopted these measures. Until we comply with the corporate governance measures adopted by the national securities exchanges after the enactment of Sarbanes-Oxley, regardless of whether such compliance is required, the absence of standards of corporate governance may leave our stockholders without protections against interested director transactions, conflicts of interest and similar matters and investors may be reluctant to provide us with funds in the future if we determine it is necessary to raise additional capital. We intend to comply with all applicable corporate governance measures relating to director independence as soon as practicable. Litigation or other proceedings or third-party claims of intellectual property infringement could require us to spend significant time and money and could prevent us from selling our products or services or adversely impact our stock price. Our commercial success depends in part on our non-infringement of the patents or proprietary rights of third parties and the ability to protect our own intellectual property. Third parties may assert that we are employing their proprietary technology without authorization even if we are not. As we enter new markets, we expect that competitors will likely assert that our products infringe their intellectual property rights as part of a business strategy to impede our successful entry into those markets. Third parties such as Life Technologies Corporation, the Roche family of companies, Biometra biomedizinische Analytik GmbH, Bio-Rad Laboratories, Inc., Eppendorf AG, Enzo Biochem, Inc., Affymetrix, Inc., Illumina, Inc., Agilent Technologies, Inc. GE Healthcare, Beckman Coulter, Inc., Qiagen N.V., Idaho Technology, Inc., Caliper Life Sciences, Inc., Fluidigm Corporation, the Exiqon family of companies, Luminex Corporation, and others may have obtained and 11 Table of Contents may in the future obtain patents and claim that manufacture, use and/or sale of our technologies, methods or products infringes these patents. We could incur substantial costs and divert the attention of our management and technical personnel in defending ourselves against these claims even if we are eventually successful in defending ourselves against these claims. Furthermore, parties making claims against us may be able to obtain injunctive or other relief, which effectively could block our ability to further develop, commercialize, manufacture, use and sell methods and products, and could result in the award of substantial damages against us. In the event of a successful claim of infringement against us, we may be required to pay damages and obtain one or more licenses from third parties, or be prohibited from making, using or selling certain methods and/or products. We may not be able to obtain these licenses at a reasonable cost, or at all. In that event, we could encounter delays in product introductions while we attempt to develop alternative methods or products. Defense of any lawsuit or failure to obtain any of these licenses on favorable terms could prevent us from commercializing products, and the prohibition of sale of any of our products could materially affect our ability to grow and to attain profitability. Our proprietary intellectual property rights may not adequately protect our products and technologies. Although we have filed a number of United States and international patent applications, we have three issued patents, which do not cover all of our products and technologies. Our commercial success will depend in part on obtaining and maintaining patent protection and trade secret protection for our products and technologies. Patent law relating to claims in the technology fields in which we operate is uncertain, so we cannot be assured the patent rights we have, or may obtain in future, will be valuable or enforceable. We may only be able to protect products and technologies from unauthorized use by third parties to the extent that valid and enforceable patents or trade secrets cover them. Furthermore, the degree of future protection of our proprietary rights is uncertain because legal means afford only limited protection and may not adequately protect our rights or permit us to gain or keep a competitive advantage. The patent positions of life sciences companies can be highly uncertain and involve complex legal and factual questions for which important legal principles remain unresolved. No consistent policy regarding the breadth of claims allowed in such companies’ patents has emerged to date in the United States. The laws of some countries other than the United States do not protect intellectual property rights to the same extent as the laws of the United States, and many companies have encountered significant problems in protecting and defending such rights in foreign jurisdictions. The legal systems of certain countries, particularly certain developing countries, do not favor the enforcement of patents and other intellectual property protection, particularly those relating to biotechnology and/or pharmaceuticals, which could make it difficult for us to stop the infringement of any patents we may obtain in such countries. Proceedings to enforce our patent rights in foreign jurisdictions could result in substantial cost and divert our efforts and attention from other aspects of our business. Changes in either the patent laws or in interpretations of patent laws in the United States or other countries may diminish the value of our intellectual property. Accordingly, we cannot predict the breadth of claims that may be allowed or enforced in our patents or in third-party patents. For example: • we might not have been the first to conceive or reduce to practice one or more inventions disclosed in our pending patent applications; • we might not have been the first to file patent applications for these inventions; • others may independently develop similar or alternative products and technologies or duplicate any of our products and technologies; • it is possible that none of our pending patent applications will result in issued patents, and even if they issue as patents, they may not provide a basis for commercially viable products, and/or may not provide us with any competitive advantages, or may be challenged and invalidated by third parties; • we may not develop additional proprietary products and technologies that are patentable; and • third-party patents may have an adverse effect on our ability to continue to grow our business. 12 Table of Contents We have applied, and continue to apply, for patents covering our intellectual property (e.g., products and technologies and uses thereof), as we deem appropriate. However, we may fail to apply for patents on products and/or technologies in a timely fashion or at all. We also rely on trade secrets to protect our technology, especially where we do not believe patent protection is appropriate or obtainable. However, trade secrets are difficult to protect. While we attempt to use reasonable efforts to protect our trade secrets, our employees, consultants, contractors, or scientific and other advisors may unintentionally or willfully disclose our information to competitors. If we were to attempt to enforce a claim that a third-party had illegally obtained and was using our trade secrets, it could be expensive and time consuming, and the outcome could be unpredictable. In addition, courts outside the United States are sometimes less willing to protect trade secrets than courts inside the United States. Moreover, if our competitors independently develop equivalent knowledge, methods and know-how, it may be difficult for us to enforce our intellectual property and our business could be harmed. If we are not able to defend the patent or trade secret protection position of our products and technologies, then we may not be able to exclude competitors from developing or marketing competing products, and we may not generate enough revenue from product sales to justify the cost of development of our products and to achieve or maintain profitability. We may be unable to protect the intellectual property rights of the third parties from whom we license certain of our intellectual property or with whom we have entered into other strategic relationships, which could negatively impact our competitive advantage. None of our intellectual property rights are currently licensed from third parties but, in the future, we may have to license intellectual property from key strategic partners. We may become reliant upon such third parties to protect their intellectual property rights to any licensed technology. Such third parties may not protect the intellectual property rights that we license from them and we may be unable defend such intellectual property rights on our own or we may have to undertake costly litigation to defend the intellectual property rights of such third parties. There can be no assurances that we will continue to have proprietary rights to any of the intellectual property that we license from such third parties or otherwise have the right to use through similar strategic relationships. Any loss or limitations on use with respect to our right to use such intellectual property licensed from third parties or otherwise obtained from third parties or with whom we have entered into strategic relationships could negatively impact our competitive advantage. We expect intense competition in our target markets, which could render our products and/or technologies obsolete, result in significant price reductions or substantially limit the volume of products that we sell. This would limit our ability to compete and achieve and maintain profitability. If we cannot continuously develop and commercialize new products, our revenue may not grow as intended. Future competition will likely come from existing competitors as well as other companies seeking to develop new technologies for analyzing genetic information, such as next generation sequencing. Some of our competitors have various products and/or methodologies for gene detection, expression, characterization, and/or analyses that may be competitive with our products and/or methodologies. In addition, pharmaceutical and biotechnology companies have significant needs for genomic information and may choose to develop or acquire competing technologies to meet these needs. In the molecular diagnostics field, competition will likely come from established diagnostic companies, companies developing and marketing DNA probe tests for genetic and other diseases and other companies conducting research on new technologies to ascertain and analyze genetic information. Further, in the event that we develop new technology and products that compete with existing technology and products of well-established companies, there can be no guarantee that the marketplace will readily adopt any such new technology and products that we may introduce in the future. The market for genetic research and molecular diagnostic products is highly competitive, with several large companies already having significant market share. Established genetic research and diagnostic companies also have an installed base of instruments in several markets, including clinical and reference laboratories. In addition, these 13 Table of Contents companies have formed alliances with genomics companies which provide them access to genetic information that may be incorporated into their diagnostic tests. We may not be able to compete effectively with these companies. Our manufacturing capacity may limit our ability to sell our products. We are in the process of developing the capacity to meet our anticipated demand for our products. There are uncertainties inherent in expanding our manufacturing capabilities and we may not be able to increase our capacity in a timely manner. For example, manufacturing and product quality issues may arise as we increase production rates at our manufacturing facility and launch new products. As a result, we may experience difficulties in meeting customer demand, in which case we could lose customers or be required to delay new product introductions, and demand for our products could decline. Due to the intricate nature of manufacturing products, we may encounter similar or previously unknown manufacturing difficulties in the future that could significantly reduce production yields, impact our ability to launch or sell these products, or to produce them economically, prevent us from achieving expected performance levels or cause us to set prices that hinder wide adoption by customers. If we are unable to develop and maintain our manufacturing capability, we may not be able to launch or support our products in a timely manner, or at all. We currently possess only one facility capable of manufacturing our products and services for both sale to our customers and internal use. If a natural disaster were to significantly damage our facility or if other events were to cause our operations to fail, these events could prevent us from developing and manufacturing our products and services. If our networks or storage infrastructure were to fail for an extended period of time, it would adversely impact our ability to manufacture our products on a timely basis and may prevent us from achieving our expected shipments in any given period. Our reliance on outside manufacturers and suppliers to provide certain instruments could subject us to risks that may harm our business. We are currently in the process of transferring some of our instrument manufacturing to vendors in Penang, Malaysia. In addition, from time to time we may change manufacturers, and any new manufacturer engaged by us may not perform as expected. If our vendors experience shortages or delays in their manufacture of our instruments, or if we experience quality problems with our vendors, then our shipment schedules could be significantly delayed or costs significantly increased. Certain of our instruments may be manufactured by a single vendor, which could magnify the risk of shortages. We may be adversely affected by environmental, health and safety laws, regulations and liabilities. As we pursue our business plan, we will become subject to a variety of federal, state and municipal environmental, health and safety laws based on our use of hazardous materials in both our manufacturing and research and development operations. These laws and regulations can often require expensive compliance procedures or operational changes to limit actual or potential impacts to the environment. A violation of these laws and regulations can result in substantial fines, criminal sanctions and/or operational shutdown. Furthermore, we may become liable for the investigation and cleanup of environmental contamination, whether intentional or unintentional, and we could be responsible for damages related to the clean-up of such contamination or individual injury caused by such contamination. We may also be subject to related claims by private parties alleging property damage and personal injury due to exposure to hazardous or other materials as a result of such contamination. Some of these matters may require expending significant amounts for investigation, cleanup or other costs. Events such as these could negatively impact our financial position. Our sales, marketing and technical support organization may limit our ability to sell our products. We currently have limited resources available for sales and marketing and technical support services as compared to some of our primary competitors. In order to effectively commercialize our gene expression systems and other 14 Table of Contents products to follow, we will need to expand our sales, marketing and technical support staff both domestically and internationally. We may not be successful in establishing or maintaining either a direct sales force or distribution arrangements to market our products and services. In addition, we compete primarily with much larger companies that have larger sales and distribution staffs and a significant installed base of products in place, and the efforts from a limited sales and marketing force may not be sufficient to build the market acceptance of our products required to support continued growth of our business. We may be exposed to liability due to product defects. The risk of product liability claims is inherent in the testing, manufacturing, marketing and sale of research products for therapeutic and diagnostic development. We may seek to acquire additional insurance for clinical liability risks. We may not be able to obtain such insurance or general product liability insurance on acceptable terms or in sufficient amounts. A product liability claim or recall could negatively impact our financial position. Risks Related to Our Industry Our success depends upon the continued emergence and growth of markets for analysis of genetic variation and biological function. We design our products primarily for applications in the life sciences and pharmaceutical industries. The usefulness of our technology depends in part upon the availability of genetic data and its usefulness in identifying or treating disease. We are initially focusing on markets for analysis of genetic variation and biological function, namely gene expression profiling. This market is new and emerging, and may not develop as quickly as we anticipate, or reach its full potential. Other methods of analysis of genetic variation and biological function may emerge and displace the methods we are developing. Also, researchers may not seek or be able to convert raw genetic data into medically valuable information through the analysis of genetic variation and biological function. In addition, factors affecting research and development spending generally, such as changes in the regulatory environment affecting life sciences and pharmaceutical companies, and changes in government programs that provide funding to companies and research institutions, could harm our business. If useful genetic data is not available or if our target markets do not develop in a timely manner, demand for our products may grow at a slower rate than we expect, and we may not be able to achieve or sustain profitability. We may not be able to deliver acceptable products to our customers due to the rapidly evolving nature of genetic sequence information upon which our products are based. The genetic sequence information upon which we may rely to develop and manufacture our products is contained in a variety of public and private databases throughout the world. These databases are rapidly expanding and evolving. In addition, the accuracy of such databases and resulting genetic research is dependent on various scientific interpretations, and it is not expected that global genetic research efforts will result in standardized genetic sequence databases for particular genomes in the near future. Although we have implemented ongoing internal quality control efforts to help ensure the quality and accuracy of our products, the fundamental nature of our products requires us to rely on genetic sequence databases and scientific interpretations which are continuously evolving. As a result, these variables may cause us to develop and manufacture products that incorporate sequence errors or ambiguities. The magnitude and importance of these errors depends on multiple and complex factors that would be considered in determining the appropriate actions required to remedy any inaccuracies. Our inability to timely deliver acceptable products as a result of these factors would likely adversely affect our relationship with customers, and could negatively impact our financial condition. We face risks associated with technological obsolescence and emergence of standardized systems for genetic analysis. High throughput genetic analyses and quantitative detection methodologies (including, for example, PCR) is undergoing rapid evolution and technological changes. New technologies, techniques or products could emerge 15 Table of Contents which might allow the packaging and analysis of genomic information at densities similar to, or even higher than, our existing or future technology. Other companies may begin to offer products that are directly competitive with, or are technologically superior to, our products. There can be no assurance that we will be able to maintain our technological advantages over emerging technologies in the future. Over time, we will need to respond to technological innovation in a rapidly changing industry. Standardization of tools and systems for genetic research is still ongoing and there can be no assurance that our products will emerge as the standard for genetic research. The emergence of competing technologies and systems as market standards for genetic research may result in our products becoming uncompetitive which would have an adverse effect on our business. Our success depends on the continuous development of new products and our ability to manage the transition from our older products to new products. We compete in markets that are new, intensely competitive, highly fragmented and rapidly changing, and many of our current and potential competitors have significantly greater financial, technical, marketing and other resources than we do. In addition, many current and potential competitors have greater name recognition, more extensive customer bases and access to proprietary genetic content. The continued success of our products will depend on our ability to produce products with smaller feature sizes and create greater information capacity at our current or lower costs. The successful development, manufacture and introduction of our new products is a complicated process and depend on our ability to manufacture and supply enough products in sufficient quantity and quality and at acceptable cost in order to meet customer demand. If we fail to keep pace with emerging technologies or are unable to develop, manufacture and introduce new products, we will become uncompetitive, our pricing and margins will decline, and our business will suffer. Our failure to successfully manage the transition between our older products and new products may adversely affect our financial results. As we introduce new or enhanced products, we must successfully manage the transition from older products to minimize disruption in customers’ ordering patterns, avoid excessive levels of older product inventories and provide sufficient supplies of new products to meet customer demands. When we introduce new or enhanced products, we face numerous risks relating to product transitions, including the inability to accurately forecast demand and difficulties in managing different sales and support requirements due to the type or complexity of the new products. Ethical, legal and social concerns surrounding the use of genetic information could reduce demand for our products. Genetic testing has raised ethical issues regarding privacy and the appropriate uses of the resulting information. For these reasons, governmental authorities and others may call for limits on or regulation of the use of genetic testing or prohibit testing for genetic predisposition to certain conditions, particularly for those that have no known cure. Similarly, such concerns may lead individuals to refuse to use genetics tests even if permissible. Any of these scenarios could reduce the potential markets for our products. Risks Related to Our Organization Even though we are not a California corporation, our common stock could still be subject to a number of key provisions of the California General Corporation Law. Under Section 2115 of the California General Corporation Law (CGCL), corporations not organized under California law may still be subject to a number of key provisions of the CGCL. This determination is based on whether the corporation has significant business contacts with California and if more than 50% of its voting securities of record are held by persons having addresses in California. In the immediate future, the majority of our business operations, revenue and payroll will be conducted in, derived from, and paid to residents of California. Therefore, depending on our ownership, we could be subject to some provisions of the CGCL. Among the more important provisions are those relating to the election and removal of directors, cumulative voting, standards of liability and indemnification of directors, distributions, dividends and repurchases of shares, stockholder meetings, approval of some corporate transactions, dissenters’ and appraisal rights, and inspection of corporate records. If we 16 Table of Contents are required to comply with these provisions, this compliance could cause us to incur additional administrative and legal expenses and divert our management’s time and attention from the operation of our business. Because we have become public by means of a reverse merger, we may not be able to attract the attention of major brokerage firms. There may be risks associated with our becoming a public company through a “reverse merger.” Securities analysts of major brokerage firms may not provide coverage of us since there is no incentive to brokerage firms to recommend the purchase of our common stock. No assurance can be given that brokerage firms will, in the future, want to conduct any secondary offerings on our behalf. Also, if securities analysts do not cover our common stock, the lack of research coverage may adversely affect its market price. Risks Related to Our Common Stock Our common stock has a limited bid history and prospective investors may not be able to resell their shares at their purchase price, if at all. Our common stock is currently available for trading in the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol “WGBS.OB.” Prior to the closing of the Merger, there was no bid history for our common stock and there is no assurance that a regular trading market will develop or, if developed, will be sustained. We may never be able to satisfy the qualitative or quantitative listing requirements for our common stock to be listed on an exchange. These factors may severely limit the liquidity of our common stock, and may likely have a material adverse effect on the market price of our common stock and on our ability to raise additional capital. The market price of the common stock has fluctuated significantly since it was first quoted on the OTC Bulletin Board on June6, 2007. Since this date, through July6, 2011, the intra-day trading price has fluctuated from a low of $0.42 to a high of $3.15. The price of our common stock may continue to fluctuate significantly in response to factors, some of which are beyond our control, including the following: • actual or anticipated variations in operating results; • the limited number of holders of the common stock, and the limited liquidity available through the OTC Bulletin Board; • changes in financial estimates by securities analysts; • changes in the economic performance and/or market valuations of other biotechnology companies; • our announcement of significant acquisitions, strategic partnerships, joint ventures or capital commitments; • additions or departures of key personnel; and • sales or other transactions involving our capital stock. Our common stock may be considered “penny stock” and may be difficult to sell. The SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is currently less than $5.00 per share and therefore is designated as a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose some information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell the common stock and may affect the ability of investors to sell their shares. These regulations may likely 17 Table of Contents have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. In addition, since the common stock is currently traded on the OTC Bulletin Board, investors may find it difficult to obtain accurate quotations of the common stock and may experience a lack of buyers to purchase our stock or a lack of market makers to support the stock price. Stockholders may experience dilution of their ownership interests because of the future issuance of additional shares of our common stock and our preferred stock. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are authorized to issue an aggregate of 310,000,000 shares of capital stock consisting of 300,000,000 shares of common stock, par value $0.001 per share, of which 41,576,696 shares were issued and outstanding as of June22, 2011, and 10,000,000 shares of “blank check” preferred stock, par value $0.001 per share, of which 4,500,000 are designated Series A-1 Preferred Stock, of which 2,937,499.97 shares are issued and outstanding, and of which 4,500,000 are designated Series A-2 Preferred Stock, none of which are issued and outstanding. The Series A-1 Preferred Stock and Series A-2 Preferred Stock have preferences and rights as set forth in a certificate of designation.The remaining 1,000,000 shares of preferred stock will have preferences and rights as may be determined by our board of directors at the time of issuance. Specifically, our board of directors has the authority to issue preferred stock without further stockholder approval. As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock and the right to the redemption of the shares, together with a premium, prior to the redemption of common stock. In addition, our board of directors could authorize the issuance of a series of preferred stock that has greater voting power than our common stock or that is convertible into common stock, which could decrease the relative voting power of the common stock or result in dilution to our existing stockholders. In addition, as of June22, 2011, we have $15,275,000 in debt which is fully convertible into our common stock at $0.57 per share, outstanding options to purchase an aggregate of 4,698,785 shares of our common stock and warrants and comparable instruments to purchase an aggregate of 73,090,180 shares of our common stock, 8,577,389 shares of which are subject to certain anti-dilution protections against future dilutive events (including the issuance of stock at a price below their exercise price). The future conversion of debt and exercise of these options and warrants will subject our existing stockholders to experience dilution of their ownership interests. We may also issue additional shares of common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any additional shares of our common stock may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with any capital raising efforts, including at a price (or exercise prices) below the price at which shares of our common stock are then traded. Our principal stockholders will have significant voting power and may take actions that may not be in the best interests of other stockholders. As at June22, 2011, our officers and directors, and their affiliates, control approximately 14.7% of our outstanding common stock. If all of these stockholders act together, they will be able to exert significant control over our management and affairs requiring stockholder approval, including approval of significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock. This concentration of ownership may not be in the best interests of all our stockholders. Stockholders should not anticipate receiving cash dividends on our stock. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain future earnings to support operations and to finance expansion and therefore do not anticipate paying any cash dividends on our common stock in the foreseeable future. 18 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Information contained in this prospectus may contain forward-looking statements. Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to our plans for sales growth and expectations of gross margin, expenses, new product introduction, and our liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” above and elsewhere in this prospectus, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 19 Table of Contents SELLING STOCKHOLDERS This prospectus covers the resale from time to time by the selling stockholders identified in the table below of: • Up to 29,374,995 shares of our common stockissuable upon the conversion of 2,937,499.97 shares of SeriesA-1 Convertible Preferred Stock sold in the May2011 Private Placement; • Up to 26,798,236 shares of our common stock issuable upon the full conversion of Convertible Promissory Notes with an aggregate face value of $15,275,000 sold in the May2011 Private Placement; and • Up to 56,173,248 shares of our common stock issuable upon exercise of warrants sold in the May2011 Private Placement. Pursuant to registration rights agreements executed in connection with the May2011 Private Placement, we have filed with the SEC a registration statement on FormS-1, of which this prospectus forms a part, under the Securities Act to register these resales. The selling stockholders identified in the table below may from time to time offer and sell under this prospectus any or all of the shares of common stock described under the column “Shares of Common Stock Being Offered in the Offering” in the table below. The table below has been prepared based upon the information furnished to us by the selling stockholders. The selling stockholders identified below may have sold, transferred or otherwise disposed of some or all of their shares since the date on which the information in the following table is presented in transactions exempt from or not subject to the registration requirements of the Securities Act. Information concerning the selling stockholders may change from time to time and, if necessary, we will amend or supplement this prospectus accordingly. We cannot provide an estimate as to the number of shares of common stock that will be held by the selling stockholders upon termination of the offering covered by this prospectus because the selling stockholders may offer some or all of their shares of common stock under this prospectus. The following table sets forth the name of each selling stockholder, the nature of any position, office or other material relationship, if any, which the selling stockholder has had, within the past three years, with us or with any of our predecessors or affiliates, and the number of shares of our common stock beneficially owned by the stockholder before this offering. The number of shares owned are those beneficially owned, as determined under the rules of the SEC, and the information is not necessarily indicative of beneficial ownership for any other purpose. Under these rules, beneficial ownership includes any shares of common stock as to which a person has sole or shared voting power or investment power and any shares of common stock which the person has the right to acquire within 60 days through the exercise of any option, warrant or right, through conversion of any security or pursuant to the automatic termination of a power of attorney or revocation of a trust, discretionary account or similar arrangement. Unless otherwise indicated in the footnotes to the following table, each person named in the table has sole voting and investment power and that person’s address is: c/o WaferGen Bio-systems, Inc., 7400 Paseo Padre Parkway, Fremont, CA 94555. We have assumed all shares of common stock reflected on the table will be sold from time to time in the offering covered by this prospectus. Because the selling stockholders may offer all or any portions of the shares of common stock listed in the table below, no estimate can be given as to the amount of those shares of common stock covered by this prospectus that will be held by the selling stockholders upon the termination of the offering. 20 Table of Contents SellingStockholder Sharesof Common StockOwned Beforethis Offering Sharesof CommonStock Underlying Convertible SecuritiesOwned Beforethis Offering Sharesof Common StockBeing Offeredinthis Offering Sharesof Common Stock OwnedUpon Completionof thisOffering(a) Percentageof CommonStock Outstanding Upon Completionof thisOffering(b) Biomedical Value Fund, L.P. (1) 0 0 — Biomedical Institutional Value Fund, L.P. (2) 0 0 — Biomedical Offshore Value Fund, Ltd. (3) 0 0 — WS Investments III, LLC (4) 0 0 — David J. Morrison (5) 0 0 — Class D Series of GEF-PS, L.P. (6) 0 0 — Lyrical Multi-Manager Fund, L.P. (7) 0 0 — Jeffrey R. Jay, Trustee for the benefit of Thomas C. Jay QPERT (8) 0 0 — Jeffrey R. Jay, Trustee for the benefit of Carolyn Jay Trust (9) 0 0 — Jeffrey R. Jay, Trustee for the benefit of JR Jay Jr Trust (10) 0 0 — Jeffrey R. Jay (11) 0 0 — Paul Schimmel Rollover IRA (12) 0 0 — Deerfield Private Design Fund II, L.P. (13) 0 0 — Deerfield Private Design International II, L.P. (14) 0 0 — Deerfield Special Situations Fund, L.P. (15) 0 0 — Deerfield Special Situations Fund International, Limited (16) 0 0 — Merlin Nexus III, LP (17) 0 0 — The Shivji Family Trust dated June12, 2000(18) % Robert Coradini (19) * Joel Kanter (20) * The Kanter Family Foundation (21) * CIBC Trust Company (Bahamas) Limited (22) * 21 Table of Contents * Less than 1% (a) Assumes all of the shares of common stock to be registered on the registration statement of which this prospectus is a part, including all shares of common stock underlying warrants held by the selling stockholders, are sold in the offering. (b) Applicable percentage ownership is based on the sum of (i) 41,501,696 shares of common stock outstanding as of June22, 2011, (ii) 112,346,479 shares of common stock issuable upon full conversion or exercise of all of the outstanding Series A-1 Convertible Preferred Stock, Convertible Promissory Notes and warrants to purchase common stock issued in the May2011 Private Placement and (iii) shares of our common stock subject to options, warrants, or other rights currently exercisable or exercisable within 60 days of June22, 2011, provided that such shares are included for computing the share ownership and percentage of the person holding such options, warrants or other rights, but are not included in computing the percentage of any other person. Shares of Common Stock Being Offered in this Offering consists of 3,963,559 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,615,868 shares of common stock issuable on full conversion of Convertible Promissory Notes and 7,579,427 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 2-11. Shares of Common Stock Being Offered in this Offering consists of 976,770 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 891,087 shares of common stock issuable on full conversion of Convertible Promissory Notes and 1,867,8858 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1 and 3-11. Shares of Common Stock Being Offered in this Offering consists of 2,442,410 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,228,166 shares of common stock issuable on full conversion of Convertible Promissory Notes and 4,670,577 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-2 and 4-11. Shares of Common Stock Being Offered in this Offering consists of 132,390 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 120,780 shares of common stock issuable on full conversion of Convertible Promissory Notes and 253,171shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-3 and 5-11. Shares of Common Stock Being Offered in this Offering consists of 66,200 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 60,394 shares of common stock issuable on full conversion of Convertible Promissory Notes and 126,595 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Mr. Morrison’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-4 and 6-11. 22 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 2,403,850 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,192,982 shares of common stock issuable on full conversion of Convertible Promissory Notes and 4,596,832 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay and David Kroin share voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-5 and 7-11. Shares of Common Stock Being Offered in this Offering consists of 1,985,980 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 1,811,771shares of common stock issuable on full conversion of Convertible Promissory Notes and 3,797,752 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay has voting control and investment power over the securities owned by the selling stockholder. Its address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-6 and 8-11. Shares of Common Stock Being Offered in this Offering consists of 192,310 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 175,438 shares of common stock issuable on full conversion of Convertible Promissory Notes and 367,749 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr. Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-7 and 9-11. Shares of Common Stock Being Offered in this Offering consists of 96,150 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on full conversion of Convertible Promissory Notes and 183,869 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr. Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-8 and 10-11. Shares of Common Stock Being Offered in this Offering consists of 96,150 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on full conversion of Convertible Promissory Notes and 183,869 shares of common stock issuable upon the exercise of warrants. Jeffrey R. Jay has voting control and investment power over the securities owned by the selling stockholder. Dr. Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-9 and 11. Shares of Common Stock Being Offered in this Offering consists of 384,620 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 350,877 shares of common stock issuable on full conversion of Convertible Promissory Notes and 735,497 shares of common stock issuable upon the exercise of warrants. Dr. Jay’s address is c/o Great Point Partners, LLC, 165 Mason Street, 3rd Floor, Greenwich, CT 06830. See also notes 1-10. Shares of Common Stock Being Offered in this Offering consists of 240,380 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on full conversion of Convertible Promissory Notes and 459,678 shares of common stock issuable upon the exercise of warrants. Paul Schimmel has voting control and investment power over the securities owned by the selling stockholder. Its address is 9822 la Jolla Farms Rd, La Jolla, CA 92037-1135. Shares of Common Stock Being Offered in this Offering consists of 3,024,519 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,759,210 shares of common stock issuable on full conversion of Convertible Promissory Notes and 5,783,730 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., SeriesC, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 14, 15 and 16. 23 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 3,465,865 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,161,842 shares of common stock issuable on full conversion of Convertible Promissory Notes and 6,627,708 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., Series C, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 13, 15 and 16. Shares of Common Stock Being Offered in this Offering consists of 2,531,250 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,309,210 shares of common stock issuable on full conversion of Convertible Promissory Notes and 4,840,461 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., Series C, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 13, 14 and 16. Shares of Common Stock Being Offered in this Offering consists of 3,959,134 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 3,611,842 shares of common stock issuable on full conversion of Convertible Promissory Notes and 7,570,977 shares of common stock issuable upon the exercise of warrants. James E. Flynn has the power to vote or dispose of the securities held by the selling stockholder. Its address is c/o Deerfield Management Co., L.P., Series C, 780 Third Avenue, 37th Fl, New York, NY 10017. See also notes 13, 14 and 15. Shares of Common Stock Being Offered in this Offering consists of 2,403,846 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 2,192,982 shares of common stock issuable on full conversion of Convertible Promissory Notes and 4,596,829 shares of common stock issuable upon the exercise of warrants. Dominique Sémon has voting control and investment power over the securities owned by the selling stockholder. Its address is 424 West 33rd Street, Suite 520, New York, NY 10001. Shares of Common Stock Being Offered in this Offering consists of 384,615 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 350,877 shares of common stock issuable on full conversion of Convertible Promissory Notes and 735,493 shares of common stock issuable upon the exercise of warrants. Alnoor Shivji, our Chairman, President and Chief Executive Officer, and a member of our board of directors, has voting control and investment power over the securities owned by The Shivji Family Trust dated June12, 2000. Shares of Common Stock Owned Before this Offering includes shares held by Mr. Shivji and his affiliates. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 1,771,465 shares of common stock not offered in this offering issuable upon the exercise of warrants and options held by Mr. Shivji and his affiliates exercisable within 60 days of June22, 2011. Shares of Common Stock Being Offered in this Offering consists of 240,384 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on full conversion of Convertible Promissory Notes and 459,683 shares of common stock issuable upon the exercise of warrants. Mr. Coradini is a member of our board of directors. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 205,673 shares of common stock not offered in this offering issuable upon the vesting of restricted stock units within 60 days of June22, 2011 and the exercise of warrants and options held by Mr. Coradini and exercisable within 60 days of June22, 2011. Shares of Common Stock Being Offered in this Offering consists of 96,153 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 87,719 shares of common stock issuable on full conversion of Convertible Promissory Notes and 183,873 shares of common stock issuable upon the exercise of warrants. Mr. Kanter is a member of our board of directors. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 96,250 shares of common stock not offered in this offering issuable upon the vesting of restricted stock units within 60 days of June22, 2011, and the exercise of options held by Mr. Kanter and exercisable within 60 days of June22, 2011. See also note 21. 24 Table of Contents Shares of Common Stock Being Offered in this Offering consists of 48,076 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 43,859 shares of common stock issuable on full conversion of Convertible Promissory Notes and 91,937 shares of common stock issuable upon the exercise of warrants. Mr. Kanter, a member of our board of directors, has voting control and investment power over, but disclaims beneficial ownership of,the securities owned by The Kanter Family Foundation. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 22,500 shares of common stock not offered in this offering issuable upon the exercise of warrants held by The Kanter Family Foundation exercisable within 60 days of June22, 2011. See also note 20. Shares of Common Stock Being Offered in this Offering consists of 240,384 shares of common stock issuable on conversion of SeriesA-1 Convertible Preferred Stock, 219,298 shares of common stock issuable on full conversion of Convertible Promissory Notes and 459,683 shares of common stock issuable upon the exercise of warrants. Helen M. Carroll and Linda G. Williams share voting control and investment power over the securities owned by the selling stockholder.Its address is Goodman’s Bay Corporate Centre, Ground Floor, West Bay Street, P.O. Box N-3933, Nassau, Bahamas, Attention: Helen M. Carroll. Shares of Common Stock Underlying Convertible Securities Owned Before this Offering includes 188,462 shares of common stock not offered in this offering issuable upon the exercise of warrants held by CIBC Trust Company (Bahamas) Limited exercisable within 60 days of June22, 2011. DETERMINATION OF OFFERING PRICE The selling stockholders will determine at what price they may sell the shares of common stock offered by this prospectus, and such sales may be made at prevailing market prices, or at privately negotiated prices. PLAN OF DISTRIBUTION The selling stockholders and any of their pledgees, donees, transferees, assignees and successors-in-interest may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. These sales may be at fixed or negotiated prices. The selling stockholders may use any one or more of the following methods when selling shares: • ordinary brokerage transactions and transactions in which the broker-dealer solicits investors; • block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; • purchases by a broker-dealer as principal and resale by the broker-dealer for its account; • an exchange distribution in accordance with the rules of the applicable exchange; • privately negotiated transactions; • to cover short sales made after the date that this registration statement is declared effective by the SEC; • broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; • through the distribution of common stock by any selling stockholder to its partners, members or stockholders; • any other method permitted pursuant to applicable law; and • a combination of any such methods of sale. 25 Table of Contents The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. Broker-dealers engaged by the selling stockholders may arrange for other brokers-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated. The compensation of any particular broker-dealer may be in excess ofwhat is customary in the types of transactions involved. The selling stockholders may from time to time pledge or grant a security interest in some or all of the shares of common stock owned by them and, if they default in the performance of their secured obligations, the pledgees or secured parties may offer and sell shares of common stock from time to time under this prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or other applicable provision of the Securities Act amending the list of selling stockholders to include the pledgee, transferee or other successors in interest as selling stockholders under this prospectus. Upon a selling stockholder’s notification to us that any material arrangement has been entered into with a broker-dealer for the sale of such stockholder’s common stock through a block trade, special offering, exchange distribution or secondary distribution or a purchase by a broker or dealer, a supplement to this prospectus will be filed, if required, pursuant to Rule 424(b) under the Securities Act disclosing (i) the name of each such selling stockholder and of the participating broker-dealer(s), (ii) the number of shares involved, (iii) the price at which such shares of common stock were sold, (iv) the commissions paid or discounts or concessions allowed to such broker-dealer(s), where applicable, (v) that such broker-dealer(s) did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus, and (vi) other facts material to the transaction. In addition, upon our being notified in writing by a selling stockholder that a donee or pledgee intends to sell more than 500 shares of common stock, a supplement to this prospectus will be filed if then required in accordance with applicable securities law. The selling stockholders also may transfer the shares of common stock in other circumstances, in which case the donees, assignees, transferees, pledgees or other successors in interest will be the selling beneficial owners for purposes of this prospectus and may sell the shares of common stock from time to time under this prospectus after we have filed any necessary supplements to this prospectus under Rule 424(b), or other applicable provisions of the Securities Act, supplementing or amending the list of selling stockholders to include such donee, assignee, transferee, pledgee, or other successor-in-interest as a selling stockholder under this prospectus. In the event that the selling stockholders are deemed to be “underwriters,” any broker-dealers or agents that are involved in selling the shares will be deemed to be “underwriters” within the meaning of the Securities Act, in connection with such sales. In such event, any commissions received by such broker-dealers or agents and any profit on the resale of the shares purchased by them may be deemed to be underwriting commissions or discounts under the Securities Act. Discounts, concessions, commissions and similar selling expenses, if any, that can be attributed to the sale ofthe shares of common stockwill be paid by the selling stockholder and/or the purchasers. Each selling stockholder has represented and warranted to us that it acquired the securities subject to this registration statement in the ordinary course of such selling stockholder’s business and, at the time of its purchase of such securities such selling stockholder had no agreements or understandings, directly or indirectly, with any person to distribute any such securities. We have advised each selling stockholder that it may not use shares registered on this registration statement to cover short sales of common stock made prior to the date on which this registration statement shall have been declared effective by the SEC. If a selling stockholder uses this prospectus for any sale of the common stock, it will be subject to the prospectus delivery requirements of the Securities Act. The selling stockholders will be responsible to comply with the applicable provisions of the Securities Act and the Exchange Act, and the rules and regulations thereunder promulgated, including, without limitation, Regulation M, as applicable to such selling stockholders in connection with resales of their respective shares under this registration statement. 26 Table of Contents We have agreed with the selling stockholders to keep this registration statement effective until all of the shares covered by this registration statement have been sold, or may be sold without volume or manner-of-sale restrictions pursuant to Rule 144 promulgated under the Securities Act, without the requirement for us to be in compliance with the current public information requirement under Rule 144. We are required to pay all fees and expenses incident to the registration of the shares, but we will not receive any proceeds from the sale of the common stock. We have agreed to indemnify the selling stockholders against certain losses, claims, damages and liabilities, including liabilities under the Securities Act. USE OF PROCEEDS We will not receive proceeds from the sale of common stock under this prospectus. We will, however, receive approximately $34.8 million from the selling stockholders if they exercise their warrants in full, on a cash basis, which we will use for working capital and general corporate purposes. The warrant holders may exercise their warrants at any time until their expiration, as further described under “Description of Securities.” Because the warrant holders may exercise the warrants in their own discretion, if at all, we cannot plan on specific uses of proceeds beyond application of proceeds to general corporate purposes. We have agreed to bear the expenses (other than any underwriting discounts or commissions or agent’s commissions) in connection with the registration of the common stock being offered hereby by the selling stockholders. MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED MATTERS Trading Information Our common stock is currentlyquoted on the OTC Bulletin Board maintained by the NASD under the symbol WGBS.OB. As soon as practicable, and assuming we satisfy all necessary initial listing requirements, we intend to apply to have our common stock listed for trading on the American Stock Exchange or The NASDAQ Stock Market, although we cannot be certain that any of these applications will be approved or that we will ever be able to satisfy the qualitative or quantitative listing requirements for our common stock to be listed on an exchange. The transfer agent for our common stock is Continental Stock Transfer and Trust Company at 17 Battery Place, New York, New York10004. The following table sets forth the high and low closing bid prices for our common stock for the fiscal quarters indicated as reported on the OTCBB. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. High Low First Quarter ended March31, 2009 Second Quarter ended June30, 2009 Third Quarter ended September30, 2009 Fourth Quarter ended December31, 2009 First Quarter ended March31, 2010 Second Quarter ended June30, 2010 Third Quarter ended September30, 2010 Fourth Quarter ended December31, 2010 First Quarter ended March31, 2011 Second Quarter ended June30, 2011 Third Quarter ended September30, 2011(through July6, 2011) 27 Table of Contents Our common stock is thinly traded and any reported sale prices may not be a true market-based valuation of our common stock. On July6, 2011, the closing bid price of our common stock, as reported on the OTC Bulletin Board, was $0.61. As of July6, 2011, there were 131 holders of record of our common stock. Trades in our common stock may be subject to Rule 15g-9 under the Exchange Act, which imposes requirements on broker/dealers who sell securities subject to the rule to persons other than established customers and accredited investors. For transactions covered by the rule, broker/dealers must make a special suitability determination for purchasers of the securities and receive the purchaser’s written agreement to the transaction before the sale. The SEC also has rules that regulate broker/dealer practices in connection with transactions in “penny stocks.” Penny stocks generally are equity securities with a price of less than $5.00 (other than securities listed on some national exchanges, provided that the current price and volume information with respect to transactions in that security is provided by the applicable exchange or system). The penny stock rules require a broker/dealer, before effecting a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document prepared by the SEC that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker/dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker/dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker/dealer and salesperson compensation information, must be given to the customer orally or in writing before effecting the transaction, and must be given to the customer in writing before or with the customer’s confirmation. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for shares of common stock. Dividend Policy We have never declared or paid dividends on shares of our common stock. We intend to retain future earnings, if any, to support the development of our business and therefore do not anticipate paying cash dividends for the foreseeable future. Payment of future dividends, if any, will be at the discretion of our board of directors after taking into account various factors, including current financial condition, operating results and current and anticipated cash needs. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth information regarding our compensation plans under which equity securities are authorized for issuance to our employees, as of December31, 2010: Numberof Securities Remaining Numberof Availablefor Securitiesto FutureIssuance Be UnderEquity Issuedupon Compensation Exerciseof Weighted-Average Plans Outstanding ExercisePriceof (Excluding Options, Outstanding Securities Warrantsand Options,Warrants Reflectedin Rights andRights Column(a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders $ $ Equity compensation plans not approved by security holders — — — Total $ $ Additional information regarding our equity compensation plans is provided in Note7 to our financial statements on pages F-26 to F-28 of this prospectus. 28 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion should be read in conjunction with the other sections of this prospectus, including the related exhibits. The various sections of this discussion contain a number of forward-looking statements, all of which are based on our current expectations and could be affected by the uncertainties and risk factors described throughout this prospectus. See “Risk Factors.” Our actual results may differ materially. Company Overview Since beginning operations in 2003, we have been engaged in the development, manufacture and sale of systems for gene expression, genotyping and stem-cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. Our products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker research. We plan to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research and to facilitate biomarker discovery, toxicology and clinical research through the SmartChip products and services. Our revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects its customers perform, changes in overall spending levels in the life science industry and other unpredictable factors that may affect customer ordering patterns. Any significant delays in the commercial launch or any lack or delay of commercial acceptance of new products, unfavorable sales trends in existing product lines, or impacts from the other factors mentioned above, could adversely affect our revenue growth or cause a sequential decline in quarterly revenue. Due to the possibility of fluctuations in our revenue and net income or loss, we believe that quarterly comparisons of its operating results are not a good indication of future performance. Since inception, we have incurred substantial operating losses. As of March31, 2011, our accumulated deficit was $47,133,348 and the total stockholders’ deficit was $2,580,908. Losses have principally occurred as a result of the substantial resources required for the research, development and manufacturing scale-up effort required to commercialize our initial products and services. We expect to continue to incur substantial costs for research, development, and manufacturing scale-up activities for at least the next year. We will also need to increase our selling, general and administrative costs as we build up our sales and marketing infrastructure to expand and support the sale of systems, other products, and services. 29 Table of Contents Results of Operations-Three Months Ended March31, 2011, Compared to Three Months Ended March31, 2010 The following table presents selected items in the condensed consolidated statements of operations for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, Revenue $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (4,030,125 ) (2,582,049 ) Other income and (expenses): Interest income Interest expense (108,883 ) (607 ) Unrealized loss on fair value of put option, net (108,759 ) –– Unrealized gain (loss) on fair value of warrants, net (1,886,692 ) Miscellaneous expense (47,395 ) (65,075 ) Total other income (expense) (1,947,216 ) Net loss before provision for income taxes (3,803,829 ) (4,529,265 ) Provision for income taxes — — Net loss $ ) $ ) Revenue The following table presents our revenue for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ (10)% For the three months ended March31, 2011, revenue decreased by $38,753, or 10%, as compared to the three months ended March31, 2010. The decrease is primarily due to sales of SmartSlide™ products, which we no longer market, in 2010, which accounted for 33% of our revenue. The three months ended March31, 2011, showed significant increases in sales of our Real-Time PCR Chip panels and Fee-for-Service, accounting for 20% and 19% 30 Table of Contents of revenue, respectively. Sales of cyclers and dispensers accounted for 61% revenue in the three months ended March31, 2011, whereas in the three months ended March31, 2010, sales of early-access cyclers comprised 67% of revenue. Cost of Revenue The following table presents the cost of revenue for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ 4% Cost of revenue includes the cost of products paid to third party vendors and raw materials, labor and overhead for products manufactured internally, and reserves for warranty and inventory obsolescence. For the three months ended March31, 2011, cost of revenue increased by $5,094, or 4%, as compared to the three months ended March31, 2010. The increase related primarily to the cost of externally-manufactured dispensers, which afford a lower margin, offset by the decrease in revenue and the higher margins on our sales of SmartChip panels and Fee-for-Service. Sales and Marketing The following table presents the sales and marketing expenses for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ 207% Sales and marketing expenses consist primarily of compensation cost of our sales and marketing team, commissions, and the costs associated with various marketing programs. For the three months ended March31, 2011, sales and marketing expenses increased by $516,106, or 207%, as compared to the three months ended March31, 2010. The increase resulted primarily from increases in salaries and wages, including commissions, consulting fees and travel and subsistence costs, which arose due to an increase in the head count of sales and marketing employees and consultants, and increases in promotional activities following the commercialization of our SmartChip products and services. We expect selling expenses will continue to increase in the future as we increase our marketing activities for SmartChip, and as the number of sales personnel, and their commissions, increase. Research and Development The following table presents the research and development expense for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ 34% 31 Table of Contents Research and development expenses consist primarily of salaries and other personnel-related expenses, laboratory supplies and other expenses related to the design, development, testing and enhancement of our products. Research and development expenses are expensed as they are incurred. For the three months ended March31, 2011, research and development expenses increased $518,447, or 34%, as compared to the three months ended March31, 2010. The increase resulted primarily from increases in salaries and wages, expendable equipment and materials, and facilities costs, which arose due to an increase in the head count of employees and an expansion in space occupied in conjunction with the development of SmartChip products and services. We believe a substantial investment in research and development is essential in the long term to remain competitive and expand into additional markets. Accordingly, we expect our research and development expenses to remain at a high level of total expenditures as we grow. General and Administrative The following table presents the general and administrative expenses for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ 35% General and administrative expenses consist primarily of personnel costs for finance, human resources, business development, and general management, as well as professional fees, such as expenses for legal and accounting services. For the three months ended March31, 2011, general and administrative expenses increased $369,676, or 35%, as compared to the three months ended March31, 2010. The increase resulted primarily from increases in personnel costs, mainly for senior management. We expect our general and administrative expenses to increase as we expand our staff, develop our infrastructure and incur additional costs to support the growth in our business. Interest Income The following table presents the interest income for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ (86)% The interest income is solely earned on cash balances held in interest-bearing bank accounts. For the three months ended March31, 2011, interest income decreased by $4,413, or 86%, as compared to thethree months ended March31, 2010. The decrease was mainly due to a decrease in the averagecash invested in interest-bearing accounts, and to lower interest rates. 32 Table of Contents Interest Expense The following table presents the interest expense for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ 17,838% For the three months ended March31, 2011, interest expense increased $108,276, or 17,838%, as compared to the three months ended March31, 2010. The increase was mostly due to the term loan of $2,000,000 obtained in December2010. Interest expense (which includes the amortization of loan origination fees) will start to decline in the third quarter when we begin to repay the capital balance on the term loan. Unrealized Loss on Fair Value of Put Option, Net The following table represents the loss on revaluation of the put option on SeriesB Redeemable Convertible Preference Shares (“RCPS”) in our Malaysian subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”) for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ — N/A A revaluation gain or loss occurs due to the difference between the value of shares of common stock of our Company potentially issuable on the balance sheet date and the average of the share price for the ten previous days. The net loss from revaluation amounted to $108,759 for the three months ended March31, 2011. There was no put option at March31, 2010. The put option derivative liability of $302,847 as at March31, 2011, consists of an underlying liability of $176,471, and an unrealized loss of $126,376, which arises because the number of our shares that would be issued on exercise of the put option is based on the average stock price for the previous ten days, whereas the derivative liability is based on our stock price on the balance sheet date. Should the average stock price for the previous ten days and our stock price on the balance sheet date be equal on June30, 2011, or on the date of conversion if earlier, we would record a gain on fair value of put option of $126,376 in the three months ending June30, 2011. Unrealized Gain (Loss) on Fair Value of Warrants, Net The following table represents our unrealized gain (loss) on fair value of warrants, net for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ N/A FASB ASC 815-40 “Derivatives and Hedging–Contracts in Entity’s own Equity” became effective January1, 2009, and required that derivative revaluations be recognized whenever we incur a liability associated with the issuance of an equity-based instrument. The instrument is revalued for each reporting period until the liability is settled. The net gain from warrant derivative revaluations during the three months ended March31, 2011, was $490,588, compared to a loss of $1,866,692 during the three months ended March31, 2010. The gains and losses are directly attributed to revaluations of warrants and result primarily from a net decrease or increase in our stock price in the period. The warrant derivative liability is also decreasing as their remaining term diminishes. With the 33 Table of Contents present number of warrants, at our March31, 2011, closing share price of $1.00, an increase in our share price of $0.10 would generate an unrealized loss in excess of $300,000; conversely, a decrease in our share price of $0.10 would generate an unrealized gain in excess of $280,000. Should our share price increase by $0.50, the sensitivity to changes in share price would increase even further. Miscellaneous Expense The following table presents the miscellaneous expense for the three months ended March31, 2011 and 2010, respectively: ThreeMonthsEndedMarch31, % Change $ $ (27)% For the three months ended March31, 2011, miscellaneous expense decreased $17,680, or 27%, as compared to the three months ended March31, 2011. Miscellaneous expense is the result of net foreign currency exchange losses in our Malaysian subsidiary, WGBM, mainly due to revaluation of the inter-company account at the balance sheet date. WGBM presently has a net liability on its dollar denominated balances, so as the value of the Malaysian Ringgit increases against the dollar, an expense is recorded. Headcount Our consolidated headcount as of May12, 2011, comprised 57 regular employees, 55 of whom were employed full-time, compared to 55 regular employees as of December31, 2010, 53 of whom were employed full-time. 34 Table of Contents Results of Operations-Year Ended December31, 2010, Compared to Year Ended December31, 2009 The following table presents selected items in our consolidated statements of operations for the years ended December31, 2010 and 2009, respectively: YearEndedDecember31, Revenue $ $ Cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (12,579,525 ) (10,010,078 ) Other income and (expenses): Interest income Interest expense (31,329 ) (9,570 ) Unrealized gain on fair value of put option, net –– Unrealized gain (loss) on fair value of warrants, net (564,122 ) Miscellaneous expense (137,774 ) (51,211 ) Total other income (expense) (610,410 ) Net loss before provision for income taxes (12,087,381 ) (10,620,488 ) Provision for income taxes — — Net loss $ ) $ ) Revenue The following table represents our revenue for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 471% For the year ended December31, 2010, revenue increased by $1,787,916, or 471%, as compared to the year ended December31, 2009. The increase is primarily due to the first sales of our SmartChip Real-Time PCR Systems, including sample dispensers, Real-Time PCR Chip panels and fees from our Fee for Service business, accounting for 77%, 11% and 3% of total revenue, respectively. There was also a decrease in revenue of approximately $209,000 from SmartSlide™ products, which accounted for 8% of revenue in the year ended December31, 2010, compared to 100% in the year ended December31, 2009. This 2010 revenue was mostly billed in the first quarter, and because we no longer promote SmartSlide™ products, significant sales are not expected in the future. 35 Table of Contents Cost of Revenue The following table represents our cost of revenue for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 228% Cost of revenue includes the cost of products paid to third party vendors and cost of raw materials, labor and overhead for products manufactured internally, and reserves for warranty and inventory obsolescence. For the year ended December31, 2010, cost of revenue increased by $599,025, or 228%, as compared to the year ended December31, 2009. The increase related primarily to the increase in revenues from sales of SmartChip products and services, which generated no revenue in 2009, offset by the absence of a provision for obsolete SmartSlide™ products inventory, which represented 50% of cost of revenue in the year ended December31, 2009. Gross margin for the year ended December31, 2010, was 60%, as compared to 65%, after reversing the impact of the provision for obsolete inventory, for the year ended December31, 2009. The margin in the year ended December31, 2010, declined as 26% of our revenue came from sales of an externally manufactured system used with our SmartChip products that afforded a lower margin. The margin on the remainder of our revenue was 67%, as margins remained broadly consistent for our internally produced SmartChip products and services. Sales and Marketing Expenses The following table represents our sales and marketing expenses for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 245% Sales and marketing expenses consist primarily of compensation cost of our sales and marketing team, commissions, and the costs associated with various marketing programs. For the year ended December31, 2010, sales and marketing expenses increased by $1,471,366, or 245%, as compared to the year ended December31, 2009. The increase resulted primarily from increases in salaries and wages, including commissions, non-cash stock compensation expense, consulting fees, travel and subsistence costs and facilities costs, which arose due to an increase in the head count of sales and marketing employees and consultants, and increases in promotional activities in conjunction with the commercialization and sales of our SmartChip products and services. We expect selling expenses will continue to increase in the future as we increase our marketing activities for our SmartChip platform, and as the number of sales personnel, and their commissions, increase following the full commercialization of this product line. Research and Development Expenses The following table represents our research and development expenses for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 31% 36 Table of Contents Research and development expenses consist primarily of salaries and other personnel-related expenses, laboratory supplies and other expenses related to the design, development, testing and enhancement of our products. Research and development expenses are expensed as they are incurred. For the year ended December31, 2010, research and development expenses increased $1,572,257, or 31%, as compared to the year ended December31, 2009. The increase resulted primarily from increases in salaries and wages, expendable equipment and materials, and facilities costs, which arose due to an increase in the head count of employees, consumables used in SmartChip development, and an expansion in space occupied in conjunction with the development of SmartChip products and services, offset by a reduction in depreciation expense, which was high in 2009 as depreciation was accelerated on research equipment and tools and molds assessed as having no future benefit, and the receipt of a Section 48D award of approximately $244,000 from the Internal Revenue Service. We believe a substantial investment in research and development is essential in the long term to remain competitive and expand into additional markets. Accordingly, we expect our research and development expenses to remain at a high level of total expenditures as we grow. General and Administrative Expenses The following table represents our general and administrative expenses for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 16% Our general and administrative expenses consist primarily of personnel costs for finance, human resources, business development, and general management, as well as professional fees, such as expenses for legal and accounting services. For the year ended December31, 2010, general and administrative expenses increased $714,715, or 16%, as compared to the year ended December31, 2009. The increase resulted primarily from increases in salaries and wages, non-cash stock compensation expense and consulting fees. These increases are due to higher personnel costs, mainly for senior management and consultants, including investor relations. The increases were offset by the absence of severance costs incurred in 2009 related to the departure of our former Chief Technology Officer and Chief Financial Officer in 2009. We expect our general and administrative expenses to increase as we expand our staff, develop our infrastructure and incur additional costs to support the growth in our business. Interest Income The following table represents our interest income for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 21% The interest income is solely earned on cash balances held in interest-bearing bank accounts. For the year ended December31, 2010, interest income increased $3,043, or 21%, as compared to the year ended December31, 2009. The increase was mainly due to an increase in the averagecash invested in interest-bearing accounts, and a marginally higher interest rate. 37 Table of Contents Interest Expense The following table represents our interest expense for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 227% For the year ended December31, 2010, interest expense increased $21,759, or 227%, as compared to the year ended December31, 2009. The increase was mostly due to the term loan of $2,000,000 obtained in December2010, offset by a reduction in the balances outstanding on our capital leases. Interest expense (which includes the amortization of loan origination fees) will increase to approximately $400,000 in 2011, as the term loan will be outstanding for the full year. Unrealized Gain on Fair Value of Put Option, net The following table represents the revaluation of the put option on Redeemable Convertible Preference Shares (“RCPS”) in our Malaysian subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”) for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ –– N/A % A revaluation gain or loss occurs due to the difference between the value of shares of our common stock potentially issuable on the balance sheet date and the average of the share price for the ten previous days. The net gain from revaluation amounted to $88,567 for the year ended December31, 2010. There was no put option in 2009. The put option derivative liability of $194,088 as at December31, 2010, consists of an underlying liability of $176,471, and an unrealized loss of $17,617, which arises because the number of our shares that would be issued on exercise of the put option is based on the average closing stock price for the previous ten days, whereas the derivative liability is based on our closing stock price on the balance sheet date. Should the average closing stock price for the previous ten days and our closing stock price on the balance sheet date be equal on December31, 2011, or on the date of conversion if earlier, we would record a gain on fair value of put option of $17,617. Unrealized Gain (Loss) on Fair Value of Warrants, net The following table represents our unrealized gain (loss) on fair value of warrants, net for the years ended December31, 2010 and 2009: Year Ended December31, % Change $ $ ) N/A % FASB ASC 815-40 “Derivatives and Hedging–Contracts in Entity’s own Equity” became effective January1, 2009 and required that derivative revaluations be recognized whenever we incur a liability associated with the issuance of an equity-based instrument. The instrument is revalued for each reporting period until the liability is settled. 38 Table of Contents The net gain from warrant derivative revaluations for the year ended December31, 2010, was $555,144, compared to a net loss of $564,122 for the year ended December31, 2009. These gains and losses are directly attributed to revaluations of warrants and result primarily from a net decrease or increase in our stock price in the period. The stock price increased from $1.18 at December31, 2008 to $2.18 at December31, 2009, and then decreased to $1.22 at December31, 2010, and this was the primary driver of the loss in 2009 and the gain in 2010. In addition, as the expected term of the warrants decreases, the liability decreases. Conversely, the warrant derivative liability at December31, 2010, increased due to a significant increase in the volatility of our stock, as volatility is now based 50% on the historic volatility of our own stock, as our shares have now been traded for longer than the expected remaining term of the warrants for all of the 3,864,937 warrants subject to revaluation. Also, there were only 3,489,979 warrants accounted for as derivative instruments as at December31, 2009. By December31, 2010, the number had risen to 3,864,937, and the exercise price of all of these warrants had decreased due to anti-dilution adjustments (mainly those resulting from the direct offering completed on July7, 2010), so the total liability was higher as a result. With the present number of warrants, at our December31, 2010, closing share price of $1.22, an increase in our share price of $0.10 would generate an unrealized loss in excess of $270,000; conversely, a decrease in our share price of $0.10 would generate an unrealized gain in excess of $260,000. Should our share price increase by $0.50, the sensitivity to changes in share price would increase even further. Miscellaneous Expense The following table represents our miscellaneous expense for the year ended December31, 2010 and 2009: Year Ended December31, % Change $ $ 169% For the year ended December31, 2010, miscellaneous expense increased $86,563, or 169%, as compared to the year ended December31, 2009. Miscellaneous expense is the result of net foreign currency exchange losses in our Malaysian subsidiary, WGBM, mainly due to revaluation of the inter-company account at the balance sheet date. WGBM presently has a net liability on its dollar denominated balances, so as the value of the Malaysian Ringgit increases against the dollar, an expense is recorded. Liquidity and Capital Resources From inception through March31, 2011, we raised a total of $3,665,991 from the issuance of notes payable, $66,037 from the sale of SeriesA Preferred Stock, $1,559,942 from the sale of SeriesB Preferred Stock, $31,226,191, net of offering costs, from the sale of common stock and warrants, $8,783,681, net of offering costs, from the sale of Redeemable Convertible Preference Shares in its Malaysian subsidiary and $1,842,760, net of origination fees, from a secured term loan. As of March31, 2011, we had $3,311,379 in unrestricted cash and cash equivalents, and working capital of $2,290,786. Net Cash Used in Operating Activities We experienced negative cash flow from operating activities for the years ended December31, 2010 and 2009 in the amounts of $12,809,247 and $7,832,332, respectively. The cash used in operating activities in the year ended December31, 2010, was due to cash used to fund a net loss of $12,087,381, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, issuance of warrants for services, unrealized gain on fair value of warrants, exchange loss on issuance of RCPS, unrealized gain on fair value of put option and inventory provision totaling $1,076,571, and cash used by a change in working capital of $1,798,437. The cash used in operating activities in the year ended December31, 2009 was due to cash used to fund a net loss of $10,620,488, offset by non-cash expenses related to depreciation and amortization, stock-based compensation, issuance of warrants for services, unrealized loss on fair value of warrants, exchange loss, inventory provision and expensed 39 Table of Contents equipment totaling $2,205,776 and by cash provided from a change in working capital of $582,380. The increase in cash used in the year ended December31, 2010 compared to 2009 was driven primarily by the increase in the net operating loss from $10,010,078 to $12,579,525 and an increase in current assets (excluding unrestricted cash) from $437,537 to $2,079,929. We experienced negative cash flow from operating activities for the three months ended March31, 2011 and 2010, in the amounts of $3,632,934 and $2,413,826, respectively. The cash used in operating activities in the three months ended March31, 2011, was due to cash used to fund a net loss of $3,803,829, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, unrealized gain on fair value of warrants and unrealized loss on fair value of put option totaling $118,981, and cash provided by a change in working capital of $51,914. The cash used in operating activities in the three months ended March31, 2010, was due to cash used to fund a net loss of $4,529,265, adjusted for non-cash expenses related to depreciation and amortization, stock-based compensation, unrealized loss on fair value of warrants and exchange loss on issuance of RCPS totaling $2,300,274, and cash used by a change in working capital of $184,835. The increase in cash used in thethree months ended March31, 2011, compared to 2010, was driven primarily by the increase in the net operating loss from $2,582,049 to $4,030,125. Net Cash Used in Investing Activities We used $1,120,808 in the year ended December31, 2010, and $263,291 in the year ended December31, 2009, to acquire property and equipment. The cash used in the year ended December31, 2010 includes the cost of leasehold improvements of $77,412 related to our office move. The cash used in the year ended December31, 2009 includes the cost of equipment of $123,998, which was capitalized, but not depreciated, at March31, 2009, and was reassessed and expensed as research and development in the three months ended June30, 2009. We used $276,208 in the three months ended March31, 2011, and $260,686 in the three months ended March31, 2010, to acquire property and equipment. Net Cash Provided by Financing Activities Cash provided by financing activities in the year ended December31, 2010, was $9,977,729. In January2010, we received net cash of $47,901 (after offering expenses of $65,874 and a selling agent commission of $9,225) from the final tranche of the sale in a private placement offering of 82,000 shares of common stock and warrants to purchase 20,500 shares of common stock with an exercise price of $2.50 per share. In July2010, we received net cash of $6,823,472 (after offering expenses of $134,328 and a selling agent commission of $244,200) from the final tranche of the sale in a private placement offering of 6,001,667 shares of common stock and warrants to purchase 3,000,830 shares of common stock with an exercise price of $1.55 per share. In March2010, our Malaysian subsidiary received $238,066, net of issuance costs and a currency exchange loss, in exchange for the issuance of 111,111 SeriesB RCPS, and in May2010, our Malaysian subsidiary received $495,000, net of issuance costs, in exchange for the issuance of 222,222 SeriesB RCPS. We also received $43,122 from the exercise of stock options in March, April, June, September and November2010 and $562,500 from the exercise of warrants in April2010. We also received $1,842,760 (net of issuance costs of $157,240) from a term loan. This was offset by payments of $21,663 on capital lease obligations, $44,793 in income taxes for restricted stock forfeited and $8,636 in costs for issuing common stock in exchange for RCPS. Cash provided by financing activities in the year ended December31, 2009 was $11,401,545. In June2009, we received net cash of $3,764,169 (after offering expenses of $206,825 and a selling agent commission of $160,256) from the sale in a private placement offering of 3,305,000 shares of common stock and warrants to purchase 991,500 shares of common stock with an exercise price of $2.00 per share. In August2009, we received further net cash of $1,884,351 (after offering expenses of $96,549 and a selling agent commission of $149,100) from the sale of an additional 1,704,000 shares of common stock and warrants to purchase 40 Table of Contents 511,200 shares of common stock with an exercise price of $2.00 per share. The warrants have a five-year term and standard broad-based weighted-average anti-dilution protection. In December2009, we received net cash of $4,546,341 (after offering expenses of $43,964 and a selling agent commission of $372,195) from the sale in a private placement offering of 3,308,335 shares of common stock and warrants to purchase 827,085 shares of common stock with an exercise price of $2.50 per share. These warrants also have a five-year term and standard broad-based weighted-average anti-dilution protection. In addition, in June2009 we received $100,168 when 71,041 warrants were exercised at a price of $1.41 per share. Further, we received $39,976 from the exercise of stock options in August and December2009. Also, in June2009, our Malaysian subsidiary, WGBM, received $212,578, net of issuance costs and a currency exchange loss, in exchange for the issuance of 111,111 SeriesB RCPS, and in September2009, WGBM received further net cash of $904,309, net of issuance costs, in exchange for the issuance of a further 410,279 SeriesB RCPS (See Note 6 to theConsolidated Financial Statements on pages F-23 to F-25 for more information related to RCPS). This was offset by repayments on capital leases for equipment of $50,347. Cash provided by financing activities in the three months ended March31, 2011, was $4,999,663. Our Malaysian subsidiary received $4,993,728, net of issuance costs, in exchange for the issuance of 3,233,734 SeriesC RCPS, and we received $9,200 from the exercise of stock options. This was offset by payments of $3,265 on capital lease obligations. Cash provided by financing activities in the three months ended March31, 2010, was $289,505. We received net cash of $47,901 (after offering expenses of $65,874 and a selling agent commission of $9,225) from the final tranche of the sale in a private placement offering of 82,000 shares of common stock and warrants to purchase 20,500 shares of common stock with an exercise price of $2.50 per share. Our Malaysian subsidiary received $238,066, net of issuance costs and a currency exchange loss, in exchange for the issuance of 111,111 SeriesB RCPS, and we received $15,782 from the exercise of stock options. This was offset by repayments of $12,244 on capital lease obligations. Availability of Additional Funds We believe funds available at March31, 2011, along with funds raised in the May2011 Private Placement and our revenue, will fund our operations into2013. We expect we will need to raise further capital, through the entry into a debt facility, the sale of additional securities or otherwise, to support our future operations. Our operating needs include the planned costs to operate our business, including amounts required to fund working capital and capital expenditures. At the present time, we have commitments for capital expenditures totaling approximately $200,000, all for equipment to be used for manufacturing SmartChip products. Our future capital requirements and the adequacy of our available funds will depend on many factors, including our ability to successfully commercialize our SmartChip products and services, competing technological and market developments, and the need to enter into collaborations with other companies or acquire other companies or technologies to enhance or complement our product and service offerings. While we believe we have sufficient cash to fund our operating, investing, and financing activities in the near term, we expect that additional working capital will be needed to fund the commercialization and manufacture of our SmartChip products and services which are currently foreseen by management. We may be unable to raise sufficient additional capital when we need it or to raise capital on favorable terms. The conversion of RCPS in our subsidiary, and the sale of equity or convertible debt securities in the future, may be dilutive to our stockholders, and debt financing arrangements may require us to pledge certain assets and enter into covenants that could restrict certain business activities or our ability to incur further indebtedness, and may contain other terms that are not favorable to us or our stockholders. If we are unable to obtain adequate funds on reasonable terms, we may be required to curtail operations significantly or to obtain funds by entering into financing agreements on unattractive terms. 41 Table of Contents Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, result of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies and Estimates Deferred Tax Valuation Allowance.We believe sufficient uncertainties exist regarding the future realization of deferred tax assets, and, accordingly, a full valuation allowance is required, amounting to approximately $17,500,000 at December31, 2010. In subsequent periods, if and when we generate pre-tax income, a tax expense will not be recorded to the extent that the remaining valuation allowance can be used to offset that expense. Once a consistent pattern of pre-tax income is established or other events occur that indicate that the deferred tax assets will be realized, additional portions or all of the remaining valuation allowance will be reversed back to income. Should we generate pre-tax losses in subsequent periods, a tax benefit will not be recorded and the valuation allowance will be increased. Inventory Valuation.Inventories are stated at the lower of cost and market value. We perform a detailed assessment of inventory at each balance sheet date, which includes, among other factors, a review of demand requirements and product lifecycle. Inventory valuation provisions are assessed on the amount of inventory, on a line by line basis, for which quantities on hand exceed one year’s projected demand. As a result of this assessment, we write down inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of the inventory and the estimated liquidation value based upon assumptions about future demand and market conditions. If actual demand and market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Warranty Reserve.Our standard warranty agreement is one year from shipment for SmartChip cyclers and nano-dispensers. We accrue for anticipated warranty costs upon shipment of these products. Our warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and we update our assessment quarterly. Stock-Based Compensation.We measure the fair value of all stock option and restricted stock awards to employees on the grant date, and record the fair value of these awards, net of estimated forfeitures, as compensation expense over the service period. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on our closing share price on the measurement date. Amounts expensed with respect to options were $135,360 and $109,763, net of estimated annual forfeitures of 6%, for the three months ended March31, 2011 and 2010, respectively. These sums exclude the compensation expense for restricted stock awards, for which the fair value is based on our closing stock price on the dates on which performance of services is recognized. The weighted-average grant date fair value of options awarded in the three months ended March31, 2011, was $0.48. There were no options awarded in the three months ended March31, 2010. Fair values were estimated using the following assumptions: ThreeMonthsEndedMarch31, Risk-free interest rate % % Expected term 4.75 Years 4.75 Years Expected volatility 42.44% - 42.88
